Case: 14-11369   Date Filed: 07/21/2014   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11369
                        Non-Argument Calendar
                      ________________________

                     Docket No. 1:11-cv-02085-CAP


WILLIAM CLOWERS,
RENA THOMAS CLOWERS,

                                                     Plaintiffs - Appellants,

versus

ONEWEST BANK, FSB,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 21, 2014)



Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.
               Case: 14-11369     Date Filed: 07/21/2014    Page: 2 of 5


PER CURIAM:



      Plaintiffs William and Rena Thomas Clowers appeal the district court’s

denial of their motion for an extension of time to file a notice of appeal. No

reversible error has been shown; we affirm.

      Briefly stated, Plaintiffs filed a wrongful foreclosure civil action against

Defendants OneWest Bank FSB and Federal National Mortgage Association. The

district court granted summary judgment in favor of Defendants.

      Under Fed.R.App.P. 4(a)(1)(A), Plaintiffs had until 21 February 2014 to

appeal the district court’s decision. Instead, on 21 February, Plaintiffs filed a

“Motion to Extend the Time for Filing an Appeal,” alleging that the parties were in

the process of finalizing a settlement agreement. Plaintiffs asserted that “good

cause” for an extension existed because an extension would “save the parties from

incurring unnecessary litigation costs and expenses; . . . preserve Plaintiffs’ right to

an appeal; and . . . allow the parties to finalize the documents necessary to

consummate their settlement.”

      The district court granted Plaintiffs a 30-day extension, but later vacated the

order to allow Defendants time to respond. Meanwhile, the district court granted

Plaintiffs a one-day extension (until 26 February) to file a notice of appeal, but no

                                           2
               Case: 14-11369     Date Filed: 07/21/2014    Page: 3 of 5


notice of appeal was ever filed. Plaintiffs did, however, file a reply brief in support

of their motion.

      After considering the parties’ arguments, the district court denied Plaintiffs’

motion, concluding that Plaintiffs failed to show good cause for an extension. The

district court determined that nothing evidenced that the parties had in fact reached

a settlement agreement. Even to the extent that the parties had reached an

agreement that just needed to be finalized, the district court said Plaintiffs could

have filed timely a notice of appeal, which would have been “certainly less

onerous” than filing a 17-page motion brief and a 14-page reply brief.

      We review for abuse of discretion the district court’s ruling on a motion for

extension of time to appeal. See Advanced Estimating Sys., Inc. v. Riney, 130
F.3d 996, 997 (11th Cir. 1997). “[W]hen employing an abuse of discretion

standard, we will leave undisturbed a district court’s ruling unless we find that the

district court has made a clear error of judgment, or has applied the wrong legal

standard.” Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th

Cir. 2005).

      A party in a civil action must file a notice of appeal within 30 days of entry

of the appealable judgment or order. Fed.R.App.P. 4(a)(1)(A). In civil cases, the

timely filing of a notice of appeal is a mandatory prerequisite to the exercise of

                                           3
               Case: 14-11369     Date Filed: 07/21/2014    Page: 4 of 5


appellate jurisdiction. Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir. 2001).

But the district court may, in its discretion, extend the time to appeal if the party

establishes “excusable neglect or good cause” to justify the late filing. See

Fed.R.App.P. 4(a)(5)(A)(ii), Advanced Estimating Sys., Inc., 130 F.3d at 997.

      First, we reject Plaintiffs’ contention that the district court failed to apply the

applicable good-cause standard. In denying Plaintiffs’ motion, the district court

said expressly that “plaintiffs have not shown good cause for an extension of time”

because nothing evidenced that the parties had reached a settlement agreement.

This language shows that the district court applied the appropriate legal standard.

The district court is not required to provide an explanation or a citation to legal

authority about the legal standard applied.

      Plaintiffs also argue that they demonstrated “good cause” for an extension

based on (1) their assertion that the parties had reached a settlement agreement;

and (2) the email correspondence between the parties’ lawyers about a possible

settlement. Having reviewed the record evidence, we cannot say that the district

court committed a clear error of judgment in determining that Plaintiffs failed to

show that the parties had reached a settlement agreement. Although Plaintiffs’

lawyer appears to summarize in an email the terms of an alleged oral settlement

offer, nothing evidences that Defendants in fact made such an offer.

                                           4
              Case: 14-11369      Date Filed: 07/21/2014   Page: 5 of 5


      Moreover, Plaintiffs cite no authority for the proposition that ongoing

settlement negotiations or even the existence of a potential settlement agreement

constitute categorically “good cause” for an extension of the time to file a notice of

appeal. Instead, Plaintiffs argue that the district court would not have abused its

discretion if it had granted their motion. Even if we assume, arguendo, that this

proposition is true, it has no bearing on the issue before us in this appeal: whether

the district court abused its discretion in denying Plaintiffs’ motion for an

extension.

      We also agree with the district court’s assessment that Plaintiffs could have -

- with minimal time, energy, and expense -- filed a timely notice of appeal, which

would have preserved their right to appeal, without impeding the parties’ ability to

finalize a potential settlement agreement. Thus, Plaintiffs have failed to

demonstrate “good cause” justifying a late filing of their notice of appeal.

      The district court applied the proper legal standard and committed no clear

error of judgment in denying Plaintiffs’ motion; we affirm.

      AFFIRMED.




                                           5